January 26, 1920. The opinion of the Court was delivered by
This was an action for damages for an injury alleged to be caused to the plaintiff, an infant, by an accident, caused by automobile, in which her father was driving her and her mother, running into an open ditch or sewer connection upon one of the streets of the city of Sumter. The defendant, Forshee, was a plumber in said city, and had opened the ditch in question. The case was tried by Judge Townsend, and a jury, for Sumter county and resulted in a verdict in favor of the plaintiff in the following form:
"We find for the plaintiff four hundred twenty-five ($425) dollars against the city of Sumter actual damages. We find for the plaintiff four hundred twenty-five ($425) dollars against Eugene Forshee actual damages. J.A. Middleton, Foreman." *Page 153 
The verdict was received without objection, protest, or offer of correction or any motion. After entry of judgment, due notice of appeal was given by both defendants. At the hearing before this Court it was announced that Forshee did not perfect his appeal and had abandoned the same.
The city of Sumter by 15 exceptions impute error and seek reversal. Exceptions 1, 2, 3 and 4, allege error in not directing a verdict asked for by appellant, and in an alleged erroneous charge to the jury. These exceptions are overruled. There was ample evidence to go to the jury for their determination, and his Honor's charge was applicable to the case and free from error.
Exceptions 5, 6, 8 and 9 are overruled as being without merit. Exceptions 6 and 13 raise, appellant's counsel say, the principal questions on this appeal, whether the verdict should be construed as a joint verdict for $425 and that sum can be satisfied by one payment of such sum; then the exceptions will fall, as they are based upon the contention of the respondent that each defendant must pay such sum. Appellants contend that his Honor should have passed on the motion to construe the verdict; that the objection went to the verdict itself, and not merely as to its form.
If the verdict was a joint verdict for $425, then it was objectionable only in form; but, if the jury meant to apportion an $850 verdict, then the objections went to the substances of the verdict. When the verdict was received, no objection was interposed to it until a motion for a new trial was made, after the jury had dispersed. Then his Honor was asked to construe it, which he declined to do, and we cannot say he was in error.
The complaint makes out a joint cause of action against both defendants, which resulted in the injury of the respondent. *Page 154 
The facts show she was injured seriously. The verdict of the jury found against each defendant $425. This they had the right to do. They had been sued jointly and severally, and the jury divided the damage in equal parts. They, by their verdict, found that the respondent had been damaged in the sum of $850; that each defendant should pay $425. While the verdict is unusual, no effort was made to correct it before the jury had separated. His Honor would have done so had he been requested to find out just what the jury meant, and had the verdict reformed. The verdict, as it stands, is against each defendant for $425. The payment by one will not satisfy the judgment as to the other.
The defendant's counsel made no attempt to find out what the jury intended, and their objections come too late. It was their business to clarify and ask for a correction and reformation of verdict before the jury were discharged.
The exceptions are overruled. Exception 15 is overruled. Exceptions 1 and 2, as to the case settled for appeal, are overruled as Forshee, at that time, was before the Court and had not abandoned his appeal.
All exceptions are overruled, and judgment affirmed.